UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6033



FELIBERTO DIAZ,

                                              Plaintiff - Appellant,

          versus


JOHN   DOE,   Dr.,   Medical  Administrator,
Utilization Review Board; PHILLIP E. STOVER,
Dr., Medical Administrator, North Carolina
Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-677-5-H)


Submitted:   May 31, 2005                  Decided:   June 27, 2005


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Feliberto Diaz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Feliberto Diaz appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.*     See Diaz v. Doe,

No. CA-04-677-5-H (E.D.N.C. Dec. 8, 2004).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
      We note that, contrary to the district court’s calculations,
Diaz’s complaint was timely filed. We base our affirmance on the
alternative grounds cited by the court.

                              - 2 -